Exhibit 10.2

 

Execution Version

 

 

SECOND AMENDED AND RESTATED
ADMINISTRATION AGREEMENT

 

among

 

HTD LEASING LLC,
as Collateral Agent,

 

U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent,

 

and

 

FORD MOTOR CREDIT COMPANY LLC,
as Collateral Agent Administrator

 

Dated as of July 22, 2005
as amended and restated as of December 1, 2015

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

 

Section 1.1.

Usage and Definitions

1

 

 

 

 

ARTICLE II ADMINISTRATION OF COLLATERAL AGENT

1

 

Section 2.1.

Engagement of Collateral Agent Administrator

1

 

Section 2.2.

Collateral Agent Administrator’s Rights and Obligations

2

 

Section 2.3.

Limits on Collateral Agent Administrator’s Rights and Obligations

2

 

Section 2.4.

Power of Attorney

3

 

Section 2.5.

Access to Collateral Agent Records

3

 

Section 2.6.

Review of Collateral Agent Administrator’s Records

3

 

Section 2.7.

Updating List of Responsible Persons

3

 

Section 2.8.

Collateral Agent Administrator’s Fees and Expenses

3

 

 

 

 

ARTICLE III COLLATERAL AGENT ADMINISTRATOR

4

 

Section 3.1.

Collateral Agent Administrator’s Representations and Warranties

4

 

Section 3.2.

Liability of Collateral Agent Administrator

5

 

Section 3.3.

Indemnities

5

 

Section 3.4.

Resignation and Removal of Collateral Agent Administrator

6

 

Section 3.5.

Successor Collateral Agent Administrator

7

 

Section 3.6.

Merger, Consolidation, Succession or Assignment

7

 

 

 

 

ARTICLE IV OTHER AGREEMENTS

8

 

Section 4.1.

Independence of Collateral Agent Administrator; No Joint Venture

8

 

Section 4.2.

Transactions with Affiliates; Other Transactions

8

 

Section 4.3.

Ford Credit in Other Capacities

8

 

Section 4.4.

No Petition

8

 

Section 4.5.

Limitation of Liability of Collateral Agent and Administrative Agent

8

 

Section 4.6.

Termination

8

 

 

 

 

ARTICLE V MISCELLANEOUS

9

 

Section 5.1.

Amendments

9

 

Section 5.2.

Assignment; Benefit of Agreement; Third-Party Beneficiary

9

 

Section 5.3.

Notices

9

 

Section 5.4.

GOVERNING LAW

10

 

Section 5.5.

Submission to Jurisdiction

10

 

Section 5.6.

WAIVER OF JURY TRIAL

10

 

Section 5.7.

No Waiver; Remedies

10

 

Section 5.8.

Severability

10

 

Section 5.9.

Headings

10

 

Section 5.10.

Counterparts

10

 

Exhibit A

—

Form of Power of Attorney

EA-1

 

i

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED ADMINISTRATION AGREEMENT, dated as of July 22, 2005,
as amended and restated as of December 1, 2015 (this “Agreement”), among HTD
LEASING LLC, a Delaware limited liability company, as Collateral Agent, FORD
MOTOR CREDIT COMPANY LLC, a Delaware limited liability company, as Collateral
Agent Administrator, and U.S. BANK NATIONAL ASSOCIATION, a national banking
association, not in its individual capacity but solely as Administrative Agent.

 

BACKGROUND

 

Each Borrower pledged the motor vehicle leases and leased vehicles allocated to
the related Collateral Specified Interest to the Collateral Agent for the
benefit of the Lender and the Exchange Noteholders under the Credit and Security
Agreement.

 

The Administrative Agent is responsible for performing certain of the Collateral
Agent’s obligations under the Credit and Security Agreement.

 

The Collateral Agent Administrator and the Administrative Agent entered into an
Administration Agreement, dated as of July 22, 2005, which was amended and
restated by the Amended and Restated Administration Agreement, dated December 1,
2006 (the “Existing Administration Agreement”), to engage the Collateral Agent
Administrator to perform certain of the obligations of the Collateral Agent and
the Administrative Agent under the Credit and Security Agreement.

 

The parties intend to amend and restate the Existing Administration Agreement on
the terms and conditions in this Agreement.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.                                 Usage and Definitions.  Capitalized
terms used but not defined in this Agreement are defined in Appendix A to the
Second Amended and Restated Credit and Security Agreement, dated as of July 22,
2005, as amended and restated as of December 1, 2015 (the “Credit and Security
Agreement”), among the CAB East LLC and CAB West LLC, as Borrowers, U.S. Bank
National Association, as Administrative Agent, HTD Leasing LLC, as Collateral
Agent, and Ford Motor Credit Company LLC, as Lender and Servicer.  Appendix A
also contains usage rules that apply to this Agreement.  Appendix A is
incorporated by reference into this Agreement.

 

ARTICLE II
ADMINISTRATION OF COLLATERAL AGENT

 

Section 2.1.                                 Engagement of Collateral Agent
Administrator.  The Collateral Agent and the Administrative Agent engage the
Collateral Agent Administrator to perform the obligations of the Collateral
Agent and the Administrative Agent under the Basic Documents as described in
this Agreement, and the Collateral Agent Administrator accepts the engagement.

 

--------------------------------------------------------------------------------


 

Section 2.2.                                 Collateral Agent Administrator’s
Rights and Obligations.

 

(a)                                 Rights and Obligations under Basic
Documents.  The Collateral Agent Administrator will perform the obligations of
the Collateral Agent and the Administrative Agent and take all action that the
Collateral Agent is required to take under the Basic Documents.  In addition,
the Collateral Agent Administrator will perform the obligations of, and may
exercise any rights given to, the Collateral Agent Administrator in the Basic
Documents as if it were a party to the Basic Documents in its capacity as
Collateral Agent Administrator.

 

(b)                                 Consulting and Monitoring.  The Collateral
Agent Administrator will consult with the Administrative Agent about performing
the Collateral Agent’s obligations under the Basic Documents.  The Collateral
Agent Administrator will monitor the Collateral Agent’s performance and will
advise the Administrative Agent when action is necessary to perform the
Collateral Agent’s obligations under the Basic Documents and to comply with the
Basic Documents.

 

(c)                                  Preparing and Executing Documents.  The
Collateral Agent Administrator will prepare, or cause to be prepared, all
documents that the Collateral Agent or the Administrative Agent is required to
prepare, file or deliver under the Basic Documents.  The Collateral Agent
Administrator will cause the documents to be executed by the Collateral Agent or
the Administrative Agent or may execute the documents as Collateral Agent
Administrator on behalf of the Collateral Agent or the Administrative Agent.  On
execution of the documents by the Collateral Agent or the Administrative Agent
or by the Collateral Agent Administrator on behalf of the Collateral Agent or
the Administrative Agent, the Collateral Agent Administrator will file or
deliver the documents as required by the Basic Documents.

 

Section 2.3.                                 Limits on Collateral Agent
Administrator’s Rights and Obligations.

 

(a)                                 Non-Ministerial Matters.  The Collateral
Agent Administrator will not take any action relating to a matter that, in its
reasonable judgment, is a non-ministerial matter unless, at least 30 days before
taking the action, the Collateral Agent Administrator has notified the
Collateral Agent of the proposed action and the Collateral Agent has not
directed the Collateral Agent Administrator not to take the action and/or
provided an alternative direction before the 30th day after receipt of the
notice.  For purposes of this Agreement, “non-ministerial matters” includes:

 

(i)                                     starting or pursuing any Proceeding by
the Collateral Agent and the settlement of any Proceeding brought by or against
the Collateral Agent; and

 

(ii)                                  appointing or engaging a successor
Administrative Agent under the Credit and Security Agreement or consenting to
the assignment by the Administrative Agent of its obligations under the Credit
and Security Agreement.

 

(b)                                 Prohibited Actions.  The Collateral Agent
Administrator will not be obligated to, and will not (i) make any payments to
the Lender or the Exchange Noteholders under the Credit and Security Agreement,
(ii) sell the Borrower Collateral under Section 6.3 or 6.6 of the Credit and
Security Agreement or (iii) take any other action that the Collateral Agent or
the

 

2

--------------------------------------------------------------------------------


 

Administrative Agent directs the Collateral Agent Administrator not to take on
its behalf or that would result in a breach by the Collateral Agent under a
Basic Document.

 

Section 2.4.                                 Power of Attorney.  The Collateral
Agent appoints the Collateral Agent Administrator as the Collateral Agent’s
attorney-in-fact, with full power of substitution to exercise all rights of the
Collateral Agent under the Basic Documents.  This power of attorney, and all
authority given, under this Section 2.4 is revocable and is given solely to
facilitate the performance of the Collateral Agent Administrator’s obligations
under this Agreement and may only be used by the Collateral Agent Administrator
consistent with this Agreement.  In order to facilitate performance of the
Collateral Agent Administrator’s obligations under this Agreement, the
Collateral Agent agrees to execute and deliver a written power of attorney in
favor of the Collateral Agent Administrator substantially in the form of
Exhibit A.  On request of the Collateral Agent Administrator, the Collateral
Agent will furnish the Collateral Agent Administrator with additional written
powers of attorney and other documents to enable the Collateral Agent
Administrator to perform its obligations under this Agreement.

 

Section 2.5.                                 Access to Collateral Agent
Records.  On reasonable request, the Collateral Agent will provide the
Collateral Agent Administrator with access, during normal business hours, to the
Collateral Agent’s records and documents, but only to the extent required by the
Collateral Agent Administrator to perform its obligations under this Agreement. 
Any access will be subject to the Collateral Agent’s confidentiality and privacy
policies.

 

Section 2.6.                                 Review of Collateral Agent
Administrator’s Records.  The Collateral Agent Administrator will maintain
records and documents relating to its performance under this Agreement according
to its customary business practices.  On reasonable request not more than once
during any year, the Collateral Agent Administrator will give the Collateral
Agent and the Administrative Agent (or their representatives) access to the
records and documents to conduct a review of the Collateral Agent
Administrator’s performance under this Agreement.  Any access or review will be
conducted at the Collateral Agent Administrator’s offices during its normal
business hours at a time reasonably convenient to the Collateral Agent
Administrator and in a manner that will minimize disruption to its business
operations.  Any access or review will be subject to the Collateral Agent
Administrator’s confidentiality and privacy policies.

 

Section 2.7.                                 Updating List of Responsible
Persons.  On or before the date of this Agreement, the Collateral Agent
Administrator will notify the Collateral Agent and the Administrative Agent of
each Person who is a Responsible Person for the Collateral Agent Administrator. 
The Collateral Agent Administrator may change such Persons by notifying the
Collateral Agent and the Administrative Agent.

 

Section 2.8.                                 Collateral Agent Administrator’s
Fees and Expenses.  The Administrative Agent will pay the Collateral Agent
Administrator as compensation for performing its obligations under this
Agreement a fee separately agreed to by the Administrative Agent and the
Collateral Agent Administrator.  The Collateral Agent Administrator will be
responsible for its costs and expenses in performing its obligations under this
Agreement.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III
COLLATERAL AGENT ADMINISTRATOR

 

Section 3.1.                                 Collateral Agent Administrator’s
Representations and Warranties.  The Collateral Agent Administrator represents
and warrants to the Collateral Agent and the Administrative Agent as of the date
of this Agreement:

 

(a)                                 Organization and Qualification.  The
Collateral Agent Administrator is duly organized and validly existing as a
limited liability company in good standing under the laws of the State of
Delaware.  The Collateral Agent Administrator is qualified as a foreign limited
liability company in good standing and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its properties
or the conduct of its activities requires qualification, license or approval,
unless the failure to obtain the qualifications, licenses or approvals would not
reasonably be expected to have a material adverse effect on the Collateral Agent
Administrator’s ability to perform its obligations under this Agreement.

 

(b)                                 Power, Authority and Enforceability.  The
Collateral Agent Administrator has the power and authority to execute, deliver
and perform its obligations under this Agreement.  The Collateral Agent
Administrator has authorized the execution, delivery and performance of this
Agreement.  This Agreement is the legal, valid and binding obligation of the
Collateral Agent Administrator, enforceable against the Collateral Agent
Administrator, except as may be limited by insolvency, bankruptcy,
reorganization or other laws relating to the enforcement of creditors’ rights or
by general equitable principles.

 

(c)                                  No Conflicts and No Violation.  The
completion of the transactions under this Agreement, and the performance of its
obligations under this Agreement, will not (i) conflict with, or be a breach or
default under, any indenture, mortgage, deed of trust, loan agreement, guarantee
or similar document under which the Collateral Agent Administrator is a debtor
or guarantor, (ii) result in the creation or imposition of a Lien on the
Collateral Agent Administrator’s properties or assets under the terms of any
indenture, mortgage, deed of trust, loan agreement, guarantee or similar
document, (iii) violate the Collateral Agent Administrator’s certificate of
formation or limited liability company agreement or (iv) violate a law or, to
the Collateral Agent Administrator’s knowledge, an order, rule or regulation of
a federal or State court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Collateral Agent
Administrator or its properties that applies to the Collateral Agent
Administrator, which, in each case, would reasonably be expected to have a
material adverse effect on the Collateral Agent Administrator’s ability to
perform its obligations under this Agreement.

 

(d)                                 No Proceedings.  To the Collateral Agent
Administrator’s knowledge, there are no proceedings or investigations pending or
threatened in writing before a federal or State court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Collateral Agent Administrator or its properties (i) asserting the
invalidity of this Agreement, (ii) seeking to prevent the completion of the
transactions under this Agreement or (iii) seeking a determination or ruling
that would reasonably be expected to have a material adverse effect on the
Collateral Agent Administrator’s ability to perform its obligations under, or
the validity or enforceability of, this Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 3.2.                                 Liability of Collateral Agent
Administrator.

 

(a)                                 Liability for Specific Obligations.  The
Collateral Agent Administrator will be liable only for its specific obligations
under this Agreement.  All other liability is expressly waived and released as a
condition of, and consideration for, the execution of this Agreement by the
Collateral Agent Administrator.  The Collateral Agent Administrator will be
liable for its willful misconduct, bad faith or negligence in performing its
obligations under this Agreement.

 

(b)                                 No Liability of Others.  The Collateral
Agent Administrator’s obligations under this Agreement are corporate
obligations.  No Person will have recourse, directly or indirectly, to any
member, manager, officer, director, employee or agent of the Collateral Agent
Administrator for the Collateral Agent Administrator’s obligations under this
Agreement.

 

(c)                                  Legal Proceedings.  The Collateral Agent
Administrator is not required to start, pursue or participate in any legal
proceeding that is not incidental to its obligations under this Agreement and
that in its opinion may result in liability or cause it to pay or risk funds or
incur financial liability.  The Collateral Agent Administrator may in its sole
discretion start or pursue any legal proceeding to protect the interests of the
Lender or the Exchange Noteholders under the Basic Documents.  The Collateral
Agent Administrator will be responsible for the fees and expenses of legal
counsel and any liability resulting from the legal proceeding.

 

(d)                                 Force Majeure.  The Collateral Agent
Administrator will not be responsible or liable for any failure or delay in
performing its obligations under this Agreement caused by, directly or
indirectly, forces beyond its control, including strikes, work stoppages, acts
of war, terrorism, civil or military disturbances, fire, flood, earthquakes,
storms, hurricanes or other natural disasters or failures of mechanical,
electronic or communication systems.  The Collateral Agent Administrator will
use commercially reasonable efforts to resume performance as soon as practicable
in the circumstances.

 

(e)                                  Reliance by Collateral Agent
Administrator.  The Collateral Agent Administrator may rely in good faith on the
advice of counsel or on any document believed to be genuine and to have been
executed by the proper party for any matters under this Agreement.

 

Section 3.3.                                 Indemnities.

 

(a)                                 Indemnification.  The Collateral Agent
Administrator will indemnify the Collateral Agent and the Administrative Agent
and their respective officers, directors, employees and agents (each, an
“Indemnified Person”), for all fees, expenses, losses, damages and liabilities
resulting from the Collateral Agent and the Administrative Agent entering into
the Basic Documents to which it is a party and the exercise of their respective
rights or performance of their respective obligations under the Basic Documents
(including the fees and expenses of defending itself against any loss, damage or
liability and any fees and expenses incurred in connection with any proceedings
brought by the Indemnified Person to enforce the Collateral Agent
Administrator’s indemnification obligations), but excluding any fee, expense,
loss, damage or liability resulting from its willful misconduct, bad faith or
negligence (other than errors in judgment) or breach of their respective
representations or warranties in the Basic Documents.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Proceedings.  If an Indemnified Person
receives notice of a Proceeding against it, the Indemnified Person will, if a
claim is to be made against the Collateral Agent Administrator under
Section 3.3(a), promptly notify the Collateral Agent Administrator of the
Proceeding.  The Collateral Agent Administrator may participate in and assume
the defense and settlement of a Proceeding at its expense.  If the Collateral
Agent Administrator notifies the Indemnified Person of its intention to assume
the defense of the Proceeding with counsel reasonably satisfactory to the
Indemnified Person, and so long as the Collateral Agent Administrator assumes
the defense of the Proceeding in a manner reasonably satisfactory to the
Indemnified Person, the Collateral Agent Administrator will not be liable for
fees and expenses of counsel to the Indemnified Person unless there is a
conflict between the interests of the Collateral Agent Administrator and the
Indemnified Person.  If there is a conflict, the Collateral Agent Administrator
will pay the reasonable fees and expenses of separate counsel to the Indemnified
Person.  No settlement of a Proceeding may be made without the approval of the
Collateral Agent Administrator and the Indemnified Person, which approval will
not be unreasonably withheld.

 

(c)                                  Survival of Obligations.  The Collateral
Agent Administrator’s obligations under this Section 3.3 will survive the
resignation or removal of the Collateral Agent or the Administrative Agent and
the termination of this Agreement.

 

(d)                                 Repayment.  If the Collateral Agent
Administrator makes a payment to an Indemnified Person under this Section 3.3
and the Indemnified Person later collects from others any amounts for which the
payment was made, the Indemnified Person will promptly repay those amounts to
the Collateral Agent Administrator.

 

Section 3.4.                                 Resignation and Removal of
Collateral Agent Administrator.

 

(a)                                 No Resignation.  Except as stated in
Section 3.4(b), the Collateral Agent Administrator will not resign as Collateral
Agent Administrator unless it determines it is legally unable to perform its
obligations under this Agreement.  The Collateral Agent Administrator will
notify the Collateral Agent and the Administrative Agent of its resignation,
including an Opinion of Counsel supporting its determination.

 

(b)                                 Mandatory Resignation.  On the appointment
or engagement of a successor Servicer under the Servicing Agreement, the
Collateral Agent Administrator will immediately resign and the successor
Servicer will automatically become the successor Collateral Agent Administrator.

 

(c)                                  Removal.  If any of the following events
occurs and is continuing, the Administrative Agent, with the consent of the
Exchange Noteholders of a majority of the aggregate Exchange Note Balance (or if
no Exchange Notes are Outstanding, with the consent of the Lender), may remove
the Collateral Agent Administrator and terminate its rights and obligations
under this Agreement by notifying the Collateral Agent Administrator:

 

(i)                                     the Collateral Agent Administrator fails
to perform in any material respect its obligations under this Agreement, which
failure continues for 90 days after the Collateral Agent Administrator receives
notice of the failure from the Collateral Agent,

 

6

--------------------------------------------------------------------------------


 

the Administrative Agent or the Exchange Noteholders of at least 25% of the
aggregate Exchange Note Balance; or

 

(ii)                                  an Insolvency Event of the Collateral
Agent Administrator occurs.

 

(d)                                 Notice of Resignation or Removal.  The
Administrative Agent will notify the Exchange Noteholders of any resignation or
removal of the Collateral Agent Administrator.

 

(e)                                  Continue to Perform.  No resignation or
removal of the Collateral Agent Administrator will be effective, and the
Collateral Agent Administrator will continue to perform its obligations under
this Agreement, until a successor Administrator has accepted its engagement
according to Section 3.5(b).

 

Section 3.5.                                 Successor Collateral Agent
Administrator.

 

(a)                                 Engagement of Successor Collateral Agent
Administrator.  Following the resignation or removal of the Collateral Agent
Administrator, the Administrative Agent, at the direction of Exchange
Noteholders of a majority of the aggregate Exchange Note Balance (or if no
Exchange Notes are Outstanding, at the direction of the Lender), will engage a
successor Collateral Agent Administrator.  No additional Exchange Noteholder
direction is required if the successor Collateral Agent Administrator is the
successor Servicer.  If the Administrative Agent does not receive Exchange
Noteholder direction within a reasonable period of time, the Administrative
Agent may engage a successor Collateral Agent Administrator.

 

(b)                                 Effectiveness of Resignation of Removal.  No
resignation or removal of the Collateral Agent Administrator will be effective
until the successor Collateral Agent Administrator has executed and delivered to
the Collateral Agent and the Administrative Agent an agreement accepting its
engagement and agreeing to perform the obligations of the Collateral Agent
Administrator under this Agreement or a new administration agreement on
substantially the same terms as this Agreement, in a form acceptable to the
Collateral Agent and the Administrative Agent.

 

(c)                                  Notice of Successor Collateral Agent
Administrator.  The Administrative Agent will notify the Exchange Noteholders of
the engagement of a successor Collateral Agent Administrator.

 

(d)                                 Transition to Successor Collateral Agent
Administrator.  If the Collateral Agent Administrator resigns or is removed, the
Collateral Agent Administrator will cooperate with the Collateral Agent and take
all actions reasonably requested to assist the Collateral Agent in making an
orderly transition of the Collateral Agent Administrator’s obligations to the
successor Collateral Agent Administrator.

 

Section 3.6.                                 Merger, Consolidation, Succession
or Assignment.  Any Person (a) into which the Collateral Agent Administrator is
merged or consolidated, (b) resulting from a merger or consolidation to which
the Collateral Agent Administrator is a party, (c) succeeding to the Collateral
Agent Administrator’s business or (d) that is an Affiliate of the Collateral
Agent Administrator to whom the Collateral Agent Administrator has assigned this
Agreement, will be the successor to the Collateral Agent Administrator under
this Agreement.  Such Person will

 

7

--------------------------------------------------------------------------------


 

execute and deliver to the Collateral Agent and the Administrative Agent an
agreement to assume the Collateral Agent Administrator’s obligations under this
Agreement (unless the assumption happens by operation of law).

 

ARTICLE IV
OTHER AGREEMENTS

 

Section 4.1.                                 Independence of Collateral Agent
Administrator; No Joint Venture.  The Collateral Agent Administrator will be an
independent contractor and will not be subject to the supervision of the
Collateral Agent or the Administrative Agent for the manner in which it performs
its obligations under this Agreement.  Except as expressly authorized by the
Basic Documents, the Collateral Agent Administrator will have no authority to
act for or represent the Collateral Agent or the Administrative Agent and will
not be considered an agent of the Collateral Agent or the Administrative Agent. 
This Agreement will not make the Collateral Agent Administrator and the
Collateral Agent or the Administrative Agent members of a partnership, joint
venture or other entity or impose any liability as such on any of them.

 

Section 4.2.                                 Transactions with Affiliates; Other
Transactions.  In performing its obligations under this Agreement, the
Collateral Agent Administrator may enter into transactions or deal with any of
its Affiliates.  This Agreement will not prevent the Collateral Agent
Administrator or its Affiliates from engaging in other businesses or from acting
in a similar capacity as an administrator for any other Person even though that
Person may engage in activities similar to those of the Issuer.

 

Section 4.3.                                 Ford Credit in Other Capacities. 
This Agreement will not affect or limit any right or obligation Ford Credit may
have in any other capacity.

 

Section 4.4.                                 No Petition.  Each party agrees
that, before the date that is one year and one day (or, if longer, any
applicable preference period) after the payment in full of all Secured
Obligations, including all Exchange Notes, and any other Securities, it will not
start or pursue against, or join any other Person in starting or pursuing
against, either Titling Company or either Holding Company any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any bankruptcy or similar law.  This Section 4.4 will survive
termination of this Agreement.

 

Section 4.5.                                 Limitation of Liability of
Collateral Agent and Administrative Agent.  In performing its obligations under
this Agreement, each of the Collateral Agent and the Administrative Agent is
subject to, and entitled to the benefits of, the Credit and Security Agreement. 
Neither the Collateral Agent nor the Administrative Agent will have any
liability for any act or failure to act of the Collateral Agent Administrator,
including any action taken under a power of attorney given under this Agreement.

 

Section 4.6.                                 Termination.  This Agreement will
terminate when the Credit and Security Agreement terminates.

 

8

--------------------------------------------------------------------------------


 

ARTICLE V
MISCELLANEOUS

 

Section 5.1.                                 Amendments.

 

(a)                                 Amendments.  The parties may amend this
Agreement:

 

(i)                                to clarify an ambiguity, correct an error or
correct or supplement any term of this Agreement that may be defective or
inconsistent with the other terms of this Agreement or to provide for, or
facilitate the acceptance of this Agreement by, a successor Collateral Agent
Administrator, in each case, without the consent of the Exchange Noteholders or
any other Person;

 

(ii)                             to add, change or eliminate terms of this
Agreement, in each case, without the consent of the Exchange Noteholders or any
other Person, if the Collateral Agent Administrator delivers an Officer’s
Certificate to the Collateral Agent and the Administrative Agent stating that
the amendment will not have a material adverse effect on the Exchange
Noteholders; or

 

(iii)                          to add, change or eliminate terms of this
Agreement for which an Officer’s Certificate is not or cannot be delivered under
Section 5.1(a)(ii), with the consent of the Exchange Noteholders of a majority
of the Exchange Notes.

 

(b)                                 Notice of Amendments.  The Collateral Agent
Administrator will notify the Exchange Noteholders in advance of any amendment.
 Promptly after the execution of an amendment, the Collateral Agent
Administrator will deliver a copy of the amendment to the Exchange Noteholders.

 

Section 5.2.                                 Assignment; Benefit of Agreement;
Third-Party Beneficiary.

 

(a)                                 Assignment.  Except as stated in
Section 3.6, this Agreement may not be assigned by the Collateral Agent
Administrator without the consent of the Collateral Agent and the Administrative
Agent.

 

(b)                                 Benefit of Agreement; Third-Party
Beneficiary.  This Agreement is for the benefit of and will be binding on the
parties to this Agreement and their permitted successors and assigns.  The
Lender will be a third-party beneficiary of this Agreement and may enforce this
Agreement against the Collateral Agent Administrator.  No other Person will have
any right or obligation under this Agreement.

 

Section 5.3.                                 Notices.

 

(a)                                 Notices to Parties.  All notices, requests,
directions, consents, waivers or other communications to or from the parties
must be in writing and will be considered received by the recipient:

 

(i)                                for overnight mail, on delivery or, for
registered first class mail, postage prepaid, three days after deposit in the
mail properly addressed to the recipient;

 

9

--------------------------------------------------------------------------------


 

(ii)                             for a fax, when receipt is confirmed by
telephone, reply email or reply fax from the recipient;

 

(iii)                          for an email, when receipt is confirmed by
telephone or reply email from the recipient; and

 

(iv)                         for an electronic posting to a password-protected
website to which the recipient has access, on delivery of an email (without the
requirement of confirmation of receipt) stating that the electronic posting has
been made.

 

(b)                                 Notice Addresses.  A notice, request,
direction, consent, waiver or other communication must be addressed to the
recipient at its address stated in Schedule A to the Credit and Security
Agreement, which address the party may change by notifying the other parties.

 

Section 5.4.                                 GOVERNING LAW.  THIS AGREEMENT WILL
BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK.

 

Section 5.5.                                 Submission to Jurisdiction.  Each
party submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State Court
sitting in New York, New York for legal proceedings relating to this Agreement. 
Each party irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or in the future have to the venue of a proceeding
brought in such a court and any claim that the proceeding was brought in an
inconvenient forum.

 

Section 5.6.                                 WAIVER OF JURY TRIAL.  EACH PARTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL
BY JURY IN LEGAL PROCEEDINGS RELATING TO THIS AGREEMENT.

 

Section 5.7.                                 No Waiver; Remedies.  No party’s
failure or delay in exercising a power, right or remedy under this Agreement
will operate as a waiver.  No single or partial exercise of a power, right or
remedy will preclude any other or further exercise of the power, right or remedy
or the exercise of any other power, right or remedy.  The powers, rights and
remedies under this Agreement are in addition to any powers, rights and remedies
under law.

 

Section 5.8.                                 Severability.  If a part of this
Agreement is held invalid, illegal or unenforceable, then it will be deemed
severable from the remaining Agreement and will not affect the validity,
legality or enforceability of the remaining Agreement.

 

Section 5.9.                                 Headings.  The headings in this
Agreement are included for convenience and will not affect the meaning or
interpretation of this Agreement.

 

Section 5.10.                          Counterparts.  This Agreement may be
executed in multiple counterparts.  Each counterpart will be an original and all
counterparts will together be one document.

 

[Remainder of Page Left Blank]

 

10

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

HTD LEASING LLC,

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Melissa A. Rosal

 

 

Name:

Melissa A. Rosal

 

 

Title:

Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

not in its individual capacity but solely as

 

Administrative Agent

 

 

 

 

 

By:

/s/ Melissa A. Rosal

 

 

Name:

Melissa A. Rosal

 

 

Title:

Vice President

 

 

 

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

as Collateral Agent Administrator

 

 

 

 

 

By:

/s/ David A. Webb

 

 

Name:

David A. Webb

 

 

Title:

Assistant Treasurer

 

[Signature Page to HTD Administration Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Power of Attorney

 

STATE OF ILLINOIS

)

 

)

COUNTY OF COOK

)

 

HTD LEASING LLC, a Delaware limited liability company, having an office and
place of business at 190 South LaSalle Street, 7th Floor, Chicago, Illinois
60603 (“HTD”), appoints:

 

1.                                      Ford Motor Credit Company LLC, a
Delaware limited liability company, having an office and place of business at
One American Road, Dearborn, Michigan 48126 (“Ford Credit”), its employees,
contractors, attorneys and agents, to act as HTD’s true and lawful
attorneys-in-fact to execute Documents required to (a) reflect the lien of HTD
on a Certificate of Title or (b) remove HTD as lienholder from a Certificate of
Title on termination of HTD’s lien on the related motor vehicle; and

 

2.                                      Ford Credit and its attorneys to act as
HTD’s true and lawful attorneys-in-fact to (a) execute a power of attorney on
behalf of HTD in favor of a Dealer or an Auction and their employees or agents
appointing them as HTD’s attorney-in-fact to Execute all Documents required to
(i) reflect the lien of HTD on a Certificate of Title or (ii) remove HTD as
lienholder from a Certificate of Title on termination of HTD’s lien in the
related motor vehicle and (b) convey the authority to a Dealer or an Auction and
their employees or agents to take those actions on behalf of HTD.

 

As used in this power of attorney, (a) “Auction” means Manheim Auctions, Inc.,
Auto Trade Center and any other physical or electronic auction house, motor
vehicle disposition agent, consignor or vendor, (b) “Dealer” means a motor
vehicle dealer, (c) “Execute” means to prepare, execute, submit, deliver and/or
file, in each case, on behalf of HTD, (d) “Document” means a document,
instrument, certificate or application and (e) “Certificate of Title” means each
certificate of title for a motor vehicle acquired or to be acquired by an
affiliate of Ford Credit.

 

This Power of Attorney is revocable on notice by HTD Leasing LLC and, if not
earlier revoked, will expire on the earlier of (a) the termination of the Second
Amended and Restated Credit and Security Agreement, dated as of July 22, 2005,
as amended and restated as of December 1, 2015 (the “Credit and Security
Agreement”), among the CAB East LLC and CAB West LLC, as Borrowers, U.S. Bank
National Association, as Administrative Agent, HTD Leasing LLC, as Collateral
Agent, and Ford Motor Credit Company LLC, as Lender and Servicer, and (b) the
Servicing Agreement (as defined in the Credit and Security Agreement).

 

EA-1

--------------------------------------------------------------------------------


 

EXECUTED on       , 20  .

 

 

HTD LEASING LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

STATE OF ILLINOIS

)

 

)

COUNTY OF COOK

)

 

This instrument was acknowledged before me on            by              , an
authorized officer of HTD Leasing LLC.

 

 

 

 

Notary Public - State of Illinois

 

EA-2

--------------------------------------------------------------------------------